NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50210

                Plaintiff-Appellee,             D.C. No. 3:18-cr-05343-LAB-1

 v.
                                                MEMORANDUM*
MANUEL ACOSTA-LOPEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Manuel Acosta-Lopez appeals from the district court’s judgment and

challenges the 90-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Acosta-Lopez contends that the district court erroneously denied his request

for a minor-role reduction under U.S.S.G. § 3B1.2. We review the district court’s

interpretation of the Guidelines de novo, its factual findings for clear error, and its

application of the Guidelines to the facts for abuse of discretion. See United States

v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc). Contrary to Acosta-

Lopez’s argument, the record reflects that the district court properly considered the

factors listed in the commentary to the minor-role Guideline, see U.S.S.G. § 3B1.2

cmt. n.3(C), identified other likely participants in the scheme, and assessed

whether Acosta-Lopez was “substantially less culpable than the average

participant.” U.S.S.G. § 3B1.2 cmt. n.3(A). The court did not clearly err in any of

its factual findings, or abuse its discretion by concluding that Acosta-Lopez was

not entitled to a minor-role reduction. See United States v. Diaz, 884 F.3d 911,

916 (9th Cir. 2018).

      AFFIRMED.




                                           2                                     19-50210